IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADAM LOPICCOLO,                   :
                                  :
                  Plaintiff,      :        CIVIL ACTION
                                  :
       v.                         :        NO. 10-CV-3131
                                  :
AMERICAN UNIVERSITY,              :
et al.,                           :
                                  :
                  Defendants.     :


                                   ORDER

     AND NOW, this    29th     day of March, 2011, upon consideration

of the Motion to Dismiss Plaintiff’s Amended Complaint Pursuant

to Rule 12(b)(2), (3), and (6) of Defendants American University,

the Board of Trustees of American University, and Robert Acunto

(Doc. No. 9), Plaintiff’s response in opposition thereto (Docs.

Nos. 15, 17), and the Defendants’ reply in further support

thereof (Doc. No. 20), as well as Defendant Mark Cody’s Motion to

Dismiss Plaintiff’s Amended Complaint for Lack of Jurisdiction,

Improper Venue and for Failing to State a Claim for Which Relief

Can Be Granted (Doc. No. 10), Plaintiff’s response in opposition

thereto (Docs. Nos. 16, 18), and Defendant Cody’s reply in

further support thereof (Doc. No. 19), and for the reasons set

forth in the accompanying Memorandum, it is hereby ORDERED that

the Motions to Dismiss are DENIED but that, venue being improper

in the Eastern District of Pennsylvania, the case is TRANSFERRED
to the United States District Court for the District of Columbia

pursuant to 28 U.S.C. § 1406(a).


                                   BY THE COURT:



                                   s/J. Curtis Joyner
                                   J. CURTIS JOYNER, J.